FIRST AMENDMENT TO DEED OF LEASE
 
THIS FIRST AMENDMENT TO DEED OF LEASE (this “First Amendment”) is made as of the
1st day of October, 2010 (the “Effective Date”), by and between CIT GUILFORD
DRIVE LLC, a Delaware limited liability company (“Landlord”), and NuGen
MOBILITY, INC., a DELAWARE corporation (“Tenant”).
 
WITNESSETH:
 
WHEREAS, pursuant to that certain Lease with a Lease Reference Date of September
28, 2007 (the “Original Lease”), Landlord leased to Tenant, and Tenant leased
from Landlord, approximately 6,480 rentable square feet of space known as Suite
201 (the “Premises”) in the building with a street address of 44645 Guilford
Drive, Ashburn, Virginia (the “Building”), which Building is part of the office
park known as Corporate Center at Beaumeade;
 
WHEREAS, Tenant is currently a month-to-month tenant in the Premises; and

 
WHEREAS, Tenant desires to extend the Term, and Landlord has agreed thereto,
upon the terms and conditions hereinafter set forth.

 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration and of the mutual agreements hereinafter set forth, it is
hereby mutually agreed as follows:
 
1.             Incorporation of Recitals. The foregoing recitals are hereby
incorporated in this First Amendment and are made a part hereof by this
reference.
 
2.             Definitions. All capitalized terms used in this First Amendment
shall have the meanings ascribed thereto in the Original Lease, unless otherwise
defined herein. As used herein and in the Original Lease, the term “Lease” shall
mean the Original Lease, as amended by this First Amendment.
 
3.             Term. Landlord and Tenant hereby expressly acknowledge and agree
that the Term is hereby extended for a period (the “Extension Period”) of one
(1) year, commencing on October 1, 2010 (the “Extension Commencement Date”) and
ending on September 30, 2011.
 
4.             Improvements to the Premises. Tenant shall remain in possession
of the Premises on the Extension Commencement Date in its then “as-is” condition
and Landlord shall have no obligation to perform, or pay for, any work,
improvements or alterations in or to the Premises in connection with this First
Amendment or otherwise.
 
5.             Extension Period Annual Rent. Commencing on the Extension
Commencement Date, and thereafter on the first day of each and every calendar
month during the Extension Period, Tenant shall pay Landlord Annual Rent for the
Premises (“Extension Period Annual Rent”) in the following amounts, in equal
monthly installments (“Extension Period Monthly Rent”), in advance, as follows:

 
Period
 
Extension Period
Annual Rent Per
Square Foot
   
Extension Period
Annual Rent
   
Extension Period
Monthly Rent
 
10/1/10 – 9/30/11
  $ 9.00     $ 58,320.00     $ 4,860.00  

 
Tenant shall pay Landlord Extension Period Annual Rent in accordance with the
terms and conditions of Article 3 of the Original Lease (captioned, “Rent”).

Holland & Knight LLP
 
 

--------------------------------------------------------------------------------

 
 
6.             Additional Rent During Extension Period. Commencing on the
Extension Commencement Date and continuing throughout the Extension Period,
Tenant shall continue to pay Landlord Tenant’s Proportionate Share of Expenses
and Taxes in accordance with the terms and conditions of Article 4 of the
Original Lease (captioned, “Rent Adjustments”).
 
7.             Notices. As of the Effective Date, all notices to Landlord under
the Lease shall be the delivered to the following address:

 
“If to Landlord:
CIT GUILFORD DRIVE LLC
 
c/o RREEF
 
4550 Montgomery Avenue, Suite 1100
 
Bethesda, MD 20814
 
Attention: Mr. Jeffrey A. Spruill
   
with a copy to:
Holland & Knight LLP
 
2099 Pennsylvania Avenue, N.W., Suite 100
 
Washington, D.C. 20006
 
Attention: David S. Kahn, Esq.”

 
8.             Broker. Landlord and Tenant recognize NAI KLNB, as Landlord’s
agent, as the sole broker (“Broker”) with respect to this First Amendment.
Landlord agrees to be responsible for the payment of any leasing commissions
owed to Broker in accordance with the terms of a separate commission agreement
entered into between Landlord and Broker. Landlord and Tenant each represent and
warrant to the other that no other broker has been employed in carrying on any
negotiations relating to this First Amendment and shall each indemnify and hold
harmless the other from any claim for brokerage or other commission arising from
or out of any breach of the foregoing representation and warranty.
 
9.             Continuation of Guaranty. As additional security for the faithful
performance by Tenant of all covenants, conditions and agreements of the Lease,
Eric Takamura (“Guarantor”) executed and delivered to Landlord that certain
Continuing Lease Guaranty (the “Guaranty”) dated October, 2007. It is understood
by Landlord and Tenant that such Guaranty unconditionally guarantees to
Landlord, among other things, the due and punctual payment and performance by
Tenant of all of Tenant’s obligations under the Lease (as such Lease may be
amended by Landlord and Tenant, including without limitation by this First
Amendment), as otherwise more particularly set forth in the Guaranty. For
purposes of this Paragraph 9 and for purposes of the Guaranty, the term “Lease”
shall refer to the Lease, as such Lease may be amended from time to time by
Tenant and Landlord, including without limitation by this First Amendment).
Guarantor acknowledges and agrees to the terms and conditions of this First
Amendment, and hereby ratifies and confirms its continuing guaranty of the Lease
(as such Lease may be amended, including without limitation by this First
Amendment) as more particularly set forth in the Guaranty.
 
10.           Counterpart Copies. This First Amendment may be executed in two
(2) or more counterpart copies, all of which counterparts shall have the same
force and effect as if all parties hereto had executed a single copy of this
First Amendment.
 
11.           Miscellaneous. This First Amendment (a) shall be binding upon and
inure to the benefit of the parties hereto and their respective representatives,
transferees, successors and assigns and (b) shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia.

Holland & Knight LLP
 
2

--------------------------------------------------------------------------------

 
 
12.           Ratification. Except as expressly amended by this First Amendment,
all other terms, conditions and provisions of the Lease are hereby ratified and
confirmed and shall continue in full force and effect.


[signatures appear on the following page]
 
Holland & Knight LLP
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Deed of Lease under seal as of the day and year first hereinabove written.


LANDLORD:
 
CIT GUILFORD DRIVE LLC, a Delaware limited
liability company
 
By:
Cabot Industrial Properties, a Delaware limited
liability company, its Sole Member
     
By:
RREEF America, L.L.C., a Delaware limited
liability company, Authorized Agent
         
By:
/s/ Jesse Martin
     
Name: Jesse Martin
      Title: Assistant Vice Principal       TENANT:      
NuGen MOBILITY, INC.,  a DELAWARE corporation
     
By: 
/s/ JOHN SALATINO  
Name: JOHN SALATINO
 
Title: VP, ENGINEERING & PROGRAMS

 
Guarantor has executed this First Amendment to Deed of Lease below as of the day
and year first above written to acknowledge and agree to the provisions of
Paragraph 9 hereof and to ratify and confirm its continuing guaranty of the
Lease (as such Lease may be amended by Landlord and Tenant, including without
limitation by this First Amendment) as more particularly set forth in the
Guaranty.


GUARANTOR:
 
/s/ John Salatino (for Eric Takamura)
ERIC TAKAKMURA

 
Holland & Knight LLP
 
4

--------------------------------------------------------------------------------

 
